DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of replacement drawing, filed on 11/08/2022, is acknowledged. Applicants’ submission, filed on 11/08/2022, addressing claims 1-10 rejection from the non-final office action (09/29/2022) by amending claims 1, 6-7, and 19; cancelling claim 5; and adding new claims 11-18 is entered and will be addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “comprises a material that has a sufficiently high electrical resistance”, it is not clear how high the electrical resistance read into this limitation.

Claim 10 will be examined inclusive to a very low resistance material such as copper.

Dependent claims 11-18 are also rejected under USC 112(b) at least due to dependency to rejected claim 10.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUGIMOTO et al. (JP 2004124139, hereafter ‘139).
‘139 teaches all limitations of:
	Claim 10: the present invention is a heating element for metal evaporation, comprising a cavity on at least two surfaces of a polygonal prism made of conductive ceramics (Figs. 2-3, [0005]), the life of the boat can be extended by switching the cavity surface ([0006], last sentence, i.e. rotation along an axis toward a workpiece for film deposition, the claimed “An evaporation boat comprising an evaporation body that extends lengthwise along an axis of rotation, wherein the evaporation body has a rotational symmetry about the axis of rotation with an index count of at least 3, wherein the evaporation body has a number of evaporation sides that corresponds to the index count of the rotational symmetry”),
	both ends of a boat are connected to electrodes by clamps, and a voltage is applied to generate heat, and the metal contained in the cavity is melted and evaporated to obtain a deposited film ([0002], applicable to the invention of ‘139, the claimed “wherein the evaporation boat can be heated as an electrical resistance heater by direct current flow, and comprises a material that has a sufficiently high electrical resistance”, to generate heat, the conductive ceramics has to have sufficiently high resistance, especially for heating to a very high temperature of 1500 ° C).
 	Claim 11: a structure in which cavities are provided on four faces of a polygonal prism made of conductive ceramics having a square cross section (FIG. 3) ([0014], last sentence, the claimed “wherein the evaporation body has a rotational symmetry about the axis of rotation with an index count of 4, 5, or 6”).
	Claim 13: in the present invention, a two-sided cavity structure or a three-sided cavity structure is preferable ([0015], last sentence, the claimed “wherein each evaporation side has a receiver cavity”).
	Claim 14: both ends of a boat are connected to electrodes by clamps ([0002]), the applied voltage was determined and set so that the end of the boat was connected to an electrode with a clamp and the temperature at the center of the cavity was 1500 ° C ([0020], two clamps are needed for two electrodes to complete the circuit, the claimed “wherein the evaporation boat comprises two clamping ends on opposite axial ends, between which the evaporation body extends lengthwise along the axis of rotation”). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘139.
‘139 does not expressly teach the limitations of:
Claim 12: wherein the evaporation boat has a rotational symmetry about the axis of rotation with an index count of 5 or 6.

‘139 further teaches that the life of a boat is reduced by deterioration of the cavity surface. However, when the boat is continuously used by switching a large number of surfaces, the function as a heater starts to gradually deteriorate. In particular, in a structure having a four-sided cavity, as shown in the embodiment ([0015]). Although Table 1 at [0021] shows example 3 (square) has less life time than example 2 (triangle), but the example 3 (square) has longer life time than the smaller example 2 (rectangular). It is clearly showing that larger boat will have longer lifetime, (example 3 comparing to example 1 or comparative example 1, larger boat has larger cross section flow current flow and therefore). Note ‘139’s boat is 8 mm at the short dimension while Applicants’ boat is has side length 20-40 mm ([0060]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have increased the number of sides of the boat to five or six with a boat of larger side length, for the purpose of extending the lifetime of the boat, as taught by ‘139 ([0013] and Table 1). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘139, as being applied to claim 14 rejection above, in view of Porta et al. (US 3636302, hereafter ‘302). Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘139, in view of ‘302.
‘139 teaches some limitations of:
	Claim 1: the present invention is a heating element for metal evaporation, comprising a cavity on at least two surfaces of a polygonal prism made of conductive ceramics (Figs. 2-3, [0005]), the life of the boat can be extended by switching the cavity surface ([0006], last sentence, i.e. rotation along an axis toward a workpiece for film deposition, the claimed “An evaporation boat comprising an evaporation body that extends lengthwise along an axis of rotation, wherein the evaporation body has a rotational symmetry about the axis of rotation with an index count of at least 3, wherein the evaporation body has a number of evaporation sides that corresponds to the index count of the rotational symmetry”),
both ends of a boat are connected to electrodes by clamps ([0002]), the applied voltage was determined and set so that the end of the boat was connected to an electrode with a clamp and the temperature at the center of the cavity was 1500 ° C ([0020], two clamps are needed for two electrodes to complete the circuit, the claimed “further wherein the evaporation boat comprises two clamping ends on opposite axial ends, between which the evaporation body extends lengthwise along the axis of rotation”.

‘139 does not teach the other limitations of:
Claim 1: the clamping ends have a cross-sectional geometry different from the evaporation body.
Claim 6: wherein the clamping ends do not extend radially beyond the evaporation sides in relation to the axis of rotation.
Claim 15: wherein the clamping ends do not extend radially beyond the evaporation sides in relation to the axis of rotation, and wherein the clamping ends have a cross-sectional geometry different from the evaporation body.

‘302 is an analogous art in the field of METAL VAPOR GENERATORS (title, same as ‘139, abstract), this temperature gradient causes, in the region adjacent to the ends, insufficient activation of the metal-vapor-releasing substance (col. 1, lines 20-22), The generator 10 is mounted within the vacuum tube 50 and has terminals 43 and 43' extending through the walls of the tube 50. Terminals 43 and 43' are connected in series by conductors 51 and 52 to a source of electricity shown schematically as generator 53. The circuit is provided with a switch 54 in series. In operation, the tube 50 is evacuated by any known means, whereupon the switch 54 is closed causing current to flow through the terminals 43 and 43', the strips 40 and 40', the retainers 14 and 14', and the tube 11. Due to the high-ohmic resistance, the walls of the tube 11 heat, which in turn heats the substance 22 within the tube 11 (Fig. 3, col. 3, lines 11-22). ‘302 teaches that a generator 10 comprising a tube 11, terminals 12 and 13 (col. 2, lines 21-22), Terminal 12 has a butting portion 23 and a supporting portion 24 (col. 2, lines 34-35, Fig. 1 shows the supporting portions 24 have sectional geometry different, and smaller, than the tube/boat 11), for the purpose of a compensation of thermally induced stresses in the length of the tube (col. 1, lines 29-40).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added smaller supporting portions 24 in Fig. 1 of ‘302 or a smaller flexible strip 40 of Fig. 2 of ‘302 to the two end electrodes of the boat 1 of ‘130 that connected to clamps, for the purpose of avoiding a temperature gradient or a compensation of thermally induced stresses in the length of the tube (col. 1, lines 20-22 or lines 29-40), and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	‘139 further teaches the limitations of:
	Claim 2: a structure in which cavities are provided on four faces of a polygonal prism made of conductive ceramics having a square cross section (FIG. 3) ([0014], last sentence, the claimed “wherein the evaporation body has a rotational symmetry about the axis of rotation with an index count of 4, 5, or 6”).
	Claim 4: in the present invention, a two-sided cavity structure or a three-sided cavity structure is preferable ([0015], last sentence, the claimed “wherein each evaporation side has a receiver cavity”).
	
‘139 does not expressly teach the limitations of:
Claim 3: wherein the evaporation boat has a rotational symmetry about the axis of rotation with an index count of 5 or 6.

‘139 further teaches that the life of a boat is reduced by deterioration of the cavity surface. However, when the boat is continuously used by switching a large number of surfaces, the function as a heater starts to gradually deteriorate. In particular, in a structure having a four-sided cavity, as shown in the embodiment ([0015]). Although Table 1 at [0021] shows example 3 (square) has less life time than example 2 (triangle), but the example 3 (square) has longer life time than the smaller example 2 (rectangular). It is clearly showing that larger boat will have longer lifetime, (example 3 comparing to example 1 or comparative example 1, larger boat has larger cross section flow current flow and therefore). Note ‘139’s boat is 8 mm at the short dimension while Applicants’ boat is has side length 20-40 mm ([0060]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have increased the number of sides of the boat to five or six with a boat of larger side length, for the purpose of extending the lifetime of the boat, as taught by ‘139 ([0013] and Table 1). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘139, as being applied to claim 14 rejection above, in view of ‘302 and McCracken et al. (US 20090038447, hereafter ‘447). Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘139, as being applied to claim 1 rejection above, in view of ‘302 and ‘447.
‘139 (and ‘302) does not teach the limitations of:
Claims 7 and 16: wherein each clamping end has an assigned clamping surface for each evaporation side, wherein each clamping surface extends parallel to a plane that is formed by the associated evaporation side, wherein each clamping surface and the associated evaporation side are assigned opposite to each other in relation to the axis of rotation.
Claims 8 and 17: wherein each clamping end has an opposing upper side for each clamping surface that transitions in a planar manner into the surface of the particular evaporation side that is assigned to the corresponding clamping surface.
	Claims 9 and 18: wherein the clamping surfaces are formed by bevels.

‘302 is an analogous art as discussed above.

‘447 is solving similar problem of a rotating clamp 14 about an axis 18. Other rotary tools for driving fasteners such as screws include pivot drivers, stick drivers, other electric screw drivers and the like. The rotating clamp 14 can be a chuck or a quick coupler of the many sorts known in the art ([0021], 2nd sentence). ‘447 teaches that The shank 30 includes a first end 43 having a plurality of keyed surfaces, such as a male hexagon-shaped cross-section, that corresponds to clamping teeth of the rotating clamp 14 so that the rotating clamp 14 is able to form a clamping engagement with the shank 30 and rotate the same (Fig. 2A, [0023]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added smaller supporting portions 24 of ‘302 to the two ends of the boat 1 of ‘130, for the purpose of a compensation of thermally induced stresses in the length of the tube (col. 1, lines 29-40). Furthermore, to have changed the shape of the smaller supporting portions 24  from circular to hexagon-shaped cross-section, as taught by ‘447, for the purpose of quick coupling, as taught by ‘447 ([0021], 2nd sentence). Note the hexagon shaped terminals 12, 13 would have surface opposite to an evaporation side and the six sides of hexagon is considered three bevels of a triangle.
Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
In regarding to amended claim 10, Applicants argue that Sugimoto ‘139 conductive ceramics is conductive, is not “sufficiently high electrical resistance”, see the middle of page 8.
This argument is found not persuasive.
First of all, sufficiently high electrical resistance raises 112(b) issue.
Furthermore, ‘139 teaches that:
both ends of a boat are connected to electrodes by clamps, and a voltage is applied to generate heat, and the metal contained in the cavity is melted and evaporated to obtain a deposited film ([0002]).
To generate heat, the conductive ceramics has to have sufficiently high resistance, especially at 1500° C. Note 1500° C is very high that can evaporate many metals. Instant Application also is used for evaporating metals, although the type of metal is not disclosed.
In regarding to 35 USC 103 rejection by ‘139 in view of Porta ‘302, Applicants argue that 
A) ‘302 does not discloses clamping ends, terminals 12 and 13 are movable, along with retainers hold a tube, see the 2nd paragraph of page 9.
This argument is found not persuasive.
This argument is attacking reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
‘139 teaches both ends of a boat are connected to electrodes by clamps ([0002]). It would have been obvious to connect the round end portion of terminals 12 and 13 of ‘302 by clamps in combination with ‘139 in order by supply voltage/current to the boat to generate heat.
US 20050000447 is evidenced that the both ends (the very end) of the boat are clamped.
It is not clear what the “movable” has anything to do with the claim.
B) ‘302’s describes “a terminal having a cross section of the same size and geometric shape as the cross section of the tube” in abstract, different than the claimed “the clamping ends have a cross-sectional geometry different from the evaporation body”, see the 3rd paragraph of page 9.
This argument is found not persuasive.
‘302 describes “Terminal 12 has a butting portion 23 and a supporting portion 24” (col. 2, lines 34-35). Fig. 1 clearly shows that the supporting portion 24 has different size and geometric shape, only the butting portion 23 has a cross section of the same size and geometric shape. 
C) there is no motivation to combine because ‘302 specifically states how compensation of thermally induced stresses in the length of the tube may be achieved, see the 4th paragraph of page 9.
This argument is found not persuasive.
Both Fig. 1 and Figs. 2-3 of ‘302 have end portions of the boat having different geometry than the boat. The motivation to combine can be either avoiding a temperature gradient or a compensation of thermally induced stresses in the length of the tube (col. 1, lines 20-22 or lines 29-40). Note also the size of the flexible ends can also be adjusted down and further reduce the thermal gradient (less heat conduction away from heated boat).
Furthermore, ‘447 provides additional motivation to change the geometry of the terminal clamping ends.
In regarding to 35 USC 103 rejection of claims 7-9, Applicants argue that ‘139 in view of McCracken ‘447 does not teaches the bevels 41-43 in Fig. 1 of instant application, see the bottom of page 9. 
This argument is found not persuasive.
The claims are examined by the claim language based on BRI, not by the drawing shown in the application.
The hexagon-shaped cross-section of ‘447 for quick coupling is considered bevels as claimed.
By the way, claims 7-9 are rejected over ‘139, in view of ‘302 and ‘447.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050000447 is evidenced that the both ends (the very end) of the boat are clamped. 

US 20110210470  is cited for ingot 102 with four side symmetry and bevel at corner (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716